Case 5:20-cv-02439-JWH-SHK Document 23-3 Filed 03/25/21 Page 1 of 6 Page ID #:278



   1
   2
   3
   4
   5
   6
   7
   8
   9                           UNITED STATES DISTRICT COURT
  10                          CENTRAL DISTRICT OF CALIFORNIA
  11
  12    MARY YOON, individually and on              Case No. 5:20-cv-02439-JWH-SHK
        behalf of all others similarly situated,
  13                                                [PROPOSED] ORDER
                            Plaintiff,              GRANTING DEFENDANTS’
  14                                                JOINT MOTION TO DISMISS
              v.                                    PLAINTIFF’S FIRST AMENDED
  15                                                COMPLAINT
  16    LULULEMON USA INC. and
        QUANTUM METRIC, INC.,                       Date:     May 28, 2021
  17                                                Time:     9:00 a.m.
                            Defendants.             Judge:    Hon. John W. Holcomb
  18                                                Ctrm:     2
  19
                                                    Complaint filed: Nov. 19, 2020
  20                                                FAC filed:       Feb. 25, 2021
  21
  22
  23
  24
  25
  26
  27
  28

                    [PROPOSED] ORDER GRANTING DEFENDANTS' JOINT MOTION TO DISMISS
     Case 5:20-cv-02439-JWH-SHK Document 23-3 Filed 03/25/21 Page 2 of 6 Page ID #:279



 1                                   [PROPOSED] ORDER
 2           Before the Court is Defendants Lululemon USA Inc. and Quantum Metric,
 3     Inc.’s Joint Motion to Dismiss Plaintiff’s First Amended Class Action Complaint.
 4     Pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6), Defendants
 5     move the Court for an order dismissing, with prejudice, Plaintiff Yoon’s claims for
 6     violations of Sections 631 and 635 of the California Invasion of Privacy Act
 7     (“CIPA”), violation of Section 2512 of the federal Wiretap Act, and for invasion of
 8     privacy under the California Constitution.
 9           Having considered the papers filed in support of, and in opposition to, the
10     motion, the oral argument of counsel, the files and records in this action, and for
11     good cause shown, IT IS HEREBY ORDERED THAT Defendants’ Motion to
12     Dismiss is GRANTED, and Plaintiff’s First Amended Class Action Complaint is
13     dismissed with prejudice.
14           On a motion to dismiss for lack of standing under Rule 12(b)(1), a court
15     must dismiss a complaint if the plaintiff does not satisfy Article III’s standing
16     requirements. Chandler v. State Farm Mut. Auto. Ins. Co., 598 F.3d 1115, 1122
17     (9th Cir. 2010). A plaintiff must have “suffered an injury in fact” to have standing.
18     Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016). A Rule 12(b)(6) motion to
19     dismiss should be granted when the complaint fails “to state a claim to relief that is
20     plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
21     Here, Plaintiff lacks Article III standing to assert a claim under CIPA Section 635
22     and Section 2512 of the federal Wiretap Act. Plaintiff also fails to plausibly allege
23     claims for violations of CIPA Sections 631 and 635, violation of Section 2512 of
24     the federal Wiretap Act, and for invasion of privacy under the California
25     Constitution.
26           Plaintiff’s Section 631 CIPA Claim. Plaintiff’s Section 631 CIPA claim
27     fails for multiple reasons. First, both Lululemon and Quantum fit within the well-
28
                                                  2
                  [PROPOSED] ORDER GRANTING DEFENDANTS' JOINT MOTION TO DISMISS
     Case 5:20-cv-02439-JWH-SHK Document 23-3 Filed 03/25/21 Page 3 of 6 Page ID #:280



 1     established party exception to CIPA, as Lululemon and Quantum, as Lululemon’s
 2     service provider, were parties to the alleged communication. In re Facebook, Inc.
 3     Internet Tracking Litig., 956 F.3d 589, 607 (9th Cir. 2020) (Facebook III); Powell
 4     v. Union Pac. R.R. Co., 864 F. Supp. 2d 949, 955 (E.D. Cal. 2012) (“Published
 5     cases are in accord that section 631 applies only to third parties and not
 6     participants”). Lululemon voluntarily and intentionally embedded Quantum’s
 7     script on its website and the sole function of the script is to supply information to
 8     Lululemon about the use of its website. Plaintiff does not allege that Quantum
 9     independently and surreptitiously embedded its code onto Lululemon’s website,
10     acted without authorization from Lululemon, or collected information for any
11     purpose other than to supply it to Lululemon. Moreover, the presence of
12     Quantum’s script on the website and Quantum’s status as a party to any
13     “communication” a visitor may have with the website is conspicuously disclosed in
14     Lululemon’s Privacy Policy. Second, Defendants did not intercept the “contents”
15     of Plaintiff’s alleged communication because the information Plaintiff alleges
16     Quantum and Lululemon captured from her specifically constitutes nonactionable
17     “record information” and any personal identification information collected is
18     encrypted before transmission off the user’s device. See In re Zynga Privacy
19     Litig., 750 F.3d 1098, 1107-09 (9th Cir. 2014) (user’s Facebook ID and the address
20     of the webpage from which the user’s request to view another webpage was sent
21     “does not constitute the contents of a communication”); Svenson v. Google, Inc.,
22     65 F. Supp. 3d 717, 721, 729 (N.D. Cal. 2014). (contact information provided to
23     Google while signing up for Google Wallet service, including names, email
24     address, Google account name, home city and state, ZIP code, and in some
25     instances telephone number, is record information); Cousineau v. Microsoft Corp.,
26     992 F. Supp. 2d 1116, 1127 (W.D. Wash. 2012) (“[T]he term contents does not
27     include location information.”). Third, Quantum’s software could not have
28
                                                  3
                  [PROPOSED] ORDER GRANTING DEFENDANTS’ JOINT MOTION TO DISMISS
     Case 5:20-cv-02439-JWH-SHK Document 23-3 Filed 03/25/21 Page 4 of 6 Page ID #:281



 1     intercepted the “contents” of any purported communication “in transit” because
 2     most, if not all, of the information collected is nonactionable record information
 3     that is encrypted and pseudonymized upon collection or collected as de-identified
 4     information before being transferred off the user’s device. And fourth, Lululemon
 5     discloses in its Privacy Policy that it uses analytics services like Quantum’s and
 6     that it collects certain aspects of a customer’s visit to its website. Plaintiff was also
 7     explicitly informed upon checkout that “lululemon will use information you submit
 8     (including identifiers, commercial information, and internet or other electronic
 9     network activity information) to fulfill this request. To learn more, see our privacy
10     policy and terms of use.” As such, Plaintiff manifested her assent to the capture of
11     the alleged information by using Lululemon’s website and by affirmatively
12     clicking “Place Order” during the checkout process.
13           Plaintiff’s Section 635 and Federal Wiretap Act Claims. Plaintiff’s claims
14     under CIPA Section 635 and Section 2512 of the federal Wiretap Act are equally
15     unsuccessful. First, there is no private right of action under Section 635 or Section
16     2512 as a private person cannot be “injured by a violation” of these statutes, which
17     criminalize the manufacture, possession, sale, or transport of “any device which is
18     primarily or exclusively designed or intended for eavesdropping upon the
19     communication of another.” Cal. Penal Code § 635(a); 18 U.S.C. § 2512; see also
20     See DirecTV, Inc. v. Treworgy, 373 F.3d 1124, 1126 (11th Cir. 2004). Second,
21     Plaintiff lacks Article III standing to bring a claim under either statute. See
22     Spokeo, 136 S. Ct. at 1547. Third, Quantum’s platform is primarily used for
23     marketing analytics, “to help businesses improve their website design and
24     customer experience”; as such, it does not constitute a “device” primarily or
25     exclusively designed for eavesdropping. And, fourth, even if Quantum’s platform
26     could be considered a device under either statute, Lululemon did not engage in any
27     of the actions prohibited by the statutes as it was not involved in the manufacture,
28
                                                   4
                  [PROPOSED] ORDER GRANTING DEFENDANTS’ JOINT MOTION TO DISMISS
     Case 5:20-cv-02439-JWH-SHK Document 23-3 Filed 03/25/21 Page 5 of 6 Page ID #:282



 1     distribution, or sale of Quantum’s platform.
 2           Plaintiff’s Invasion of Privacy Claim. Plaintiff also fails to plausibly allege
 3     that Lululemon’s use of Quantum’s platform meets the “high bar” required to state
 4     a claim for invasion of privacy under the California Constitution. Low v. LinkedIn
 5     Corp., 900 F. Supp. 2d 1010, 1025 (N.D. Cal. 2012). Plaintiff fails to establish a
 6     reasonable expectation of privacy because she was on notice that Defendants were
 7     collecting the information at issue, which she voluntarily provided when she
 8     decided to make a purchase on Lululemon’s website. See In re Yahoo Mail Litig.,
 9     7 F. Supp. 3d 1916, 1037-38 (N.D. Cal. 2014); Hill v. Nat’l Collegiate Athletic
10     Ass’n, 7 Cal. 4th 1, 36-37 (1994). Plaintiff also fails to establish a reasonable
11     expectation of privacy because she only alleges that Defendants collected the
12     information at issue while she was using Lululemon’s website. See Heeger v.
13     Facebook, Inc., 2020 WL 7664459, at *7 (N.D. Cal. Dec. 24, 2020). Additionally,
14     any manually entered personally identifying information that is captured is
15     encrypted before it leaves the user’s device, with only Lululemon having the
16     ability to decrypt it. Courts have consistently held that the collection (and
17     disclosure, which Plaintiff does not even allege occurred here) of the type of
18     information captured by Quantum’s platform does not constitute the egregious
19     breach of the social norms necessary to establish an invasion of privacy claim. See
20     McCoy v. Alphabet, Inc., No. 20-cv-05427-SVK, 2021 WL 405816, at *7 (N.D.
21     Cal. Feb. 2, 2021); In re Google, Inc. Privacy Policy Litig., 58 F. Supp. 3d 968,
22     985 (N.D. Cal. 2014); In re iPhone Application Litig., 844 F. Supp. 2d 1040, 1063
23     (N.D. Cal. 2012); Low, 900 F. Supp. 2d at 1025; Ruiz v. Gap, Inc., 540 F.Supp.2d
24     1121, 1127–28 (N.D. Cal. 2008), aff’d, 380 F. App’x 689 (9th Cir. 2010).
25     ///
26     ///
27     ///
28
                                                  5
                  [PROPOSED] ORDER GRANTING DEFENDANTS’ JOINT MOTION TO DISMISS
     Case 5:20-cv-02439-JWH-SHK Document 23-3 Filed 03/25/21 Page 6 of 6 Page ID #:283



 1           Accordingly, Defendants’ Joint Motion to Dismiss is GRANTED and
 2     Plaintiff’s First Amended Class Action Complaint is DISMISSED with prejudice.
 3
 4           IT IS SO ORDERED.
 5
 6       Dated:
                                                The Honorable John W. Holcomb
 7                                              United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               6
                  [PROPOSED] ORDER GRANTING DEFENDANTS’ JOINT MOTION TO DISMISS
